Citation Nr: 1234247	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-06 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1961 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran appeared at a Videoconference hearing in April 2012.  A transcript is of record.  


FINDING OF FACT

The Veteran has experienced tinnitus since his exposure to loud aircraft noise in active military service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for tinnitus.  Therefore, no further development is needed with respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran in this case alleges having developed tinnitus while in active service.  Specifically, he states that his service as a fighter pilot exposed him to excessive amounts of noise, and that he began to develop ringing in his ears while serving in this capacity.  

The DD Form 214 reflects that the Veteran served as a fighter pilot, and he has asserted that he flew a F-100 Super Sabre aircraft for the Air Force between 1961 and 1965.  The Veteran stated that his primary duties involved supporting alert missions in Europe during this time period.  Essentially, an alert requires the pilot to wait by his aircraft and, at times, sit in the aircraft on an active flight line with the engines running.  The F-100, a tactical fighter-bomber, was a high-speed aircraft with very powerful engines needed to engage an enemy in air-to-air and air-to-ground combat.  As a consequence of the power needed to perform its mission, the aircraft's engines were loud when operating.  The Veteran, as an aviator who would, by necessity, spend a great deal of time in proximity to those engines, would have clearly been exposed to noise during his active service.  The Veteran has testified that he did not have equipment which had the specific purpose of cancelling the loud noise of his aircraft while he sat in the cockpit.  

The service treatment records do not contain any complaints of tinnitus.  According to the Veteran, however, he stated that during his active duty, he was under the impression that little could be done to help him with ringing in his ears.  In sworn testimony presented to the Board, the Veteran stated that he did mention ringing in his ears while having periodic physical examinations; however, he stated that flight surgeons informed him that it was something that "everyone" experiences and that there was nothing that could be done to treat the condition.  The Veteran has asserted that he did not pursue the matter further for fear of jeopardizing his flight status.  

Given that the Veteran had in-service noise exposure, the RO scheduled him for a VA examination, which was afforded in November 2009.  In the associated report of examination, it was noted that there was in-service noise exposure as a pilot, and that post-service noise exposure existed while the Veteran worked as a commercial pilot (Veteran testified that he worked for Continental Airlines following discharge with access to hearing protection).   With regard to a causal nexus between tinnitus and service, the examiner opined that such a relationship was "less likely as not."  The reasoning used by the examiner was, simply, that there was "documented normal hearing at the time of discharge."  There is no other rationale associated with this examination report.  

It is noted that the VA examiner based the current diagnosis of tinnitus on the Veteran's description of symptoms.  That is, being as tinnitus is a ringing of the ears that is uniquely identifiable by the person experiencing the condition, the examining audiologist's sole basis for diagnosis was the Veteran's report of the condition.  The Veteran has contended that he experienced this ringing in his ears in service while sitting in the cockpit (without access to hearing protection); however, these complaints were not discussed in the narrative portion of the examination report.  Simply put, the Board must conclude that the mere recitation of data, in this case, a discussion of the hearing examination results present in service treatment records, is not, in itself, a sufficient rationale for a conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Indeed, the failure to discuss the Veteran's reports of ringing in his ears in service, when his current complaints of the same condition warrant a diagnosis of the condition, makes a reliance on this opinion problematic, and the Board cannot assign significant probative weight to its conclusions.  

Essentially, the Board notes that the Veteran is competent to report on that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, a perception of ringing in the ears in service is something on which the Veteran may, as a lay person, competently address.  Given that the Veteran served as an aircraft pilot of a loud tactical fighter, and that he has testified to having limited access to hearing protection while on active duty, there is little doubt that the circumstances of his service would expose him to levels of acoustic trauma.  Moreover, the Veteran has presented sworn testimony that his symptoms were minimized by aerospace medical personnel and by himself to protect flight status.  The Veteran's testimony is that he experienced levels of tinnitus in service and that he continues to experience the condition.  His testimony, to include his sworn oral testimony, has been consistent in its content and there is nothing of record which would cause doubt as to the Veteran's credibility.  Given this, and in light of the Veteran's ability as a layperson to describe the continuity of symptoms from service to the present of a ringing in his ears, the Board will grant the claim for service connection.  


ORDER

Entitlement to service connection for tinnitus is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


